Certiorari dismissed, June 28, 2010



                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8172


FLOYD JUNIOR POWELL,

                Plaintiff – Appellant,

          v.

TONY A. KELLER; JORGE SOSA; JASON COY REID; TIMOTHY JAMES
BREWER; LARRY WATERS; WILLIAM BRADFORD; GRETCHEN C. F.
SHAPPERT; RICHARD L. VOORHEES; CARL HORN, Magistrate Judge;
GREGORY A. FOREST; JAYME MILLER; UNITED STATES MARSHAL
SERVICE; CATAWBA COUNTY; CATAWBA COUNTY COMMISSIONERS;
SHERIFF   OF   CATAWBA  COUNTY;   CATAWBA   COUNTY   SHERIFF’S
DEPARTMENT;   COLDWELL   BANKER;   BOYD   HASSELL   INDUSTRIAL
COMMERCIAL    PROPERTIES;    ELVALORIE    MATTHEWS;    RICHARD
MCDONNELL; MARK T. CALLOWAY; NEWTON POLICE DEPARTMENT;
CONOVER POLICE DEPARTMENT,

               Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:09-cv-00126-GCM)


Submitted:   February 2, 2010             Decided:   February 25, 2010


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Floyd Junior Powell appeals the district court’s order

dismissing his civil rights complaint.            We have reviewed the

record and find that this appeal is frivolous.              Accordingly, we

dismiss the appeal for the reasons stated by the district court.

See Powell v. Keller, No. 5:09-cv-00126-GCM (W.D.N.C. Nov. 18,

2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in    the    materials

before   the   court   and   argument   would   not   aid   the    decisional

process.

                                                                    DISMISSED




                                    3